Citation Nr: 0425548	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-23 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION
The veteran had active military service from May 1969 to May 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  An October 1996 rating decision found, in pertinent 
part, that new and material evidence adequate to reopen 
claims for service connection for an acquired psychiatric 
disorder had not been submitted.  

In March 1999 the Board found that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

The Board's March 1999 decision to the extent that it denied 
the benefit sought, was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001 the 
Court in light of the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000), granted the Secretary's unopposed motion to remand, 
vacate the Board's decision not to reopen the veteran's claim 
for service connection for an acquired psychiatric disorder.  
The Board was directed to review the claim with consideration 
of the provisions of the VCAA.

In a decision dated in September 2001, the Board granted the 
veteran's petition to reopen his claim for service connection 
for an acquired psychiatric disorder and remanded this issue 
to the RO for further development and adjudication on the 
merits.  The case was returned to the Board and in a decision 
dated in June 2003 the Board, in pertinent part, denied 
service connection for an acquired psychiatric disorder on 
the merits.  The veteran appealed to the Court.  In August 
2004, the Court vacated that part of the decision concerning 
the veteran's claim for service connection for an acquired 
psychiatric disorder and remanded the case to the Board in 
light of the holding in VAOPGCPREC 3-2003 (July 16, 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds, in view of the holding in VAOPGCPREC 3-2003, 
that the record as it stands currently is inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for an acquired 
psychiatric disorder. Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Initially, inasmuch as this case involves the matter of 
aggravation, the Board observes, as pointed out in the joint 
motion for remand, that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness. Essentially, the law as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003) and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, the Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service. This interpretation 
must be applied upon readjudication of the claim at issue on 
the merits.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service. It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed. 
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service. The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Although several private medical opinions have been offered 
for the record, a VA examination to include an opinion as to 
whether the veteran's current acquired psychiatric disorder 
was incurred in or aggravated by service has not been 
conducted. The Board feels that such an examination is 
necessary in this case, and therefore one will be ordered.

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination. Accordingly, the case is 
REMANDED for the following action:

1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
evaluation and/or treatment of his 
psychiatric disorder covering the period 
June 2003 to the present. After securing 
the necessary releases, the RO should 
attempt to obtain any records, private 
and/or VA, identified by the veteran and 
associate them with the veteran's claims 
file.

2. Thereafter, the RO should schedule a 
VA psychiatric examination to address the 
nature and etiology of the veteran's 
current psychiatric disorder. After a 
review of the veteran's claims folder and 
service medical records, the examiner 
should provide the following opinions in 
conjunction with any/all currently 
manifested psychiatric disorders as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that: (a) the disorder 
existed prior to service and/or is 
congenital or developmental (please 
specify); (b) the condition was in any 
way chronically aggravated (i.e., 
increased in severity) during service. 
Any studies or tests that are needed to 
make a determination should be conducted 
accordingly. A written rationale and 
bases should support all conclusions. It 
is critical that the claims folder be 
made available to the examiner in 
conjunction with the examination.

3. The RO should review the record post- 
examination and ensure that the questions 
posed in this REMAND have been adequately 
addressed. The report should be returned 
for completion if any inadequacies are 
found. If the examiner recommends further 
development (e.g., a request to obtain 
additional medical records or conduct 
additional tests), such development 
should also be accomplished. See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

4 After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
as noted herein. If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.
The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




